       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 1 of 22
_________________________________________________________________


                 First Judicial District of Pennsylvania

                              51CR00081562012
                               Jo Ann Fonzone



          _______________________________________________

                           Trial (Waiver) Volume 1
                               October 02, 2013




          _______________________________________________

                      First Judicial District of Pennsylvania
                     100 South Broad Street, Second Floor
                             Philadelphia, PA 19110
                     (215) 683-8000 FAX:(215) 683-8005




                              Original File fonzone.txt.txt, 76 Pages
                                   CRS Catalog ID: 14010501




_________________________________________________________________
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 2 of Trial
                                                                                    22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                         Page 1      |                                                             Page 2
[1]          IN THE COURT OF COMMON PLEAS                            | [1]                 INDEX
          FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                    | [2]              COMMONWEALTH'S EVIDENCE
 [2]           CRIMINAL TRIAL DIVISION                               | [3]
 [3]              - - -                                              | [4] WITNESS
 [4]                                                                                              DR.    CR.     RDR.    RCR.
                                                                     | [5] Joseph Oteri
 [5]    COMMONWEALTH                      : CP-51-CR-0008156-2010 |                             7     22     57     --
 [6]        vs.             :
 [7]    JO ANN FONZONE                  :                            | [6]
 [8]                                                                 | [7]
                                                                     | [8]                 EXHIBITS
 [9]                   - - -
[10]         Courtroom 508, Criminal Justice Center                  |  [9] NO.              DESCRIPTION               PAGE
[11]             Philadelphia, Pennsylvania                          | [10] (None presented.)
[12]                     - - -                                       | [11]
[13]             Wednesday, October 2, 2013                          | [12]
[14]                     - - -                                       | [13]              DEFENDANT'S EVIDENCE
[15]                      Trial                                      | [14]
[16]                     - - -                                       | [15] WITNESS
[17]                                                                                              DR.    CR.     RDR.     RCR.
                                                                     | [16] DETECTIVE JOHN LANDIS 63              68     --     --
[18] B E F O R E: THE HONORABLE ANGELO FOGLIETTA, J.
[19] APPEARANCES:
                                                                     | [17]
[20]                                                                 |
                                                                                            EXHIBITS
[21]        ELIZABETH KOTCHIAN, ESQUIRE                              | [18]
                                                                       [19]
           Assistant District Attorney                               |
[22]        For the Commonwealth                                     | [20] NO.              DESCRIPTION               PAGE
[23]        DEBORAH RAINEY, ESQUIRE                                  | [21] D-1              Statement            32
           Counsel for the Defendant                                 | [22] D-2              Photograph            41
[24]                                                                 | [23] D-3              Photograph            52
[25]                                                                 | [24] D-4              PARS                 67
                                                                     | [25]
____________________________________ || ____________________________________
                                                              Page 3 |                                                             Page 4
 [1]          THE CRIER: Your Honor, this is Case Number             |  [1]   interest.
 [2]   28.                                                           | [2]           THE COURT: So you didn't want him to
 [3]          May I swear in the defendant?                          | [3] represent you?
 [4]          THE CRIER: Good morning.                               | [4]           THE DEFENDANT: Right.
 [5]          MS. RAINEY: Good Morning, Your Honor. Debra            | [5]           THE COURT: I appointed from the bar of the
 [6]   Rainey for Ms. Jo Ann Fonzone.                                |  [6]   court Ms. Rainey to represent you.
 [7]          MS. KOTCHIAN: Elizabeth Kotchian for the               | [7]           Now, have you had a chance to discuss your
 [8]   Commonwealth.                                                 | [8] case with Ms. Rainy?
                                                                     | [9]
 [9]          THE COURT: Thank you.                                                  THE DEFENDANT: Yes, briefly.
                                                                     |
[10]           THE CRIER: Please state your first and last                           THE COURT: Are you prepared to go forward
                                                                     | [10]
[11]    name for the record.                                         | [11]    today?
[12]           THE DEFENDANT: Jo Ann Fonzone, F-O-N-Z-O-N-E.         | [12]          THE DEFENDANT: Yes, Your Honor.
[13]                     - - -                                       | [13]          THE COURT: Okay. Thank you.
[14]           JO ANN FONZONE, having been duly sworn, was           | [14]          MS. RAINEY: May I, Your Honor, inquire?
[15]    examined and testified as follows:                           | [15]          THE COURT: Yes.
[16]                     - - -                                       | [16]          MS. RAINEY: Ms. Fonzone, ma'am, you
[17]           THE COURT: Before we begin, Ms. Fonzone,              | [17] understand that you and I have had a brief conversation
[18]    Mr. Patton, the court appointed prior to Ms. Rainey was      | [18] suggesting the following: In the Commonwealth of
[19]    here this morning and he requested that he be removed        | [19] Pennsylvania for a summary offense, you're not entitled
[20]    from the case and I granted that request because of your     | [20] to a trial by jury.
                                                                     | [21]
[21]    irreconcilable differences with you I assume. You                            Do you remember us having that conversation?
                                                                     |
[22]    didn't want him to be your lawyer anyway; is that                            THE DEFENDANT: Right. Yes.
                                                                     | [22]
[23]    correct?                                                     | [23]          MS. RAINEY: Did you understand that
[24]           THE DEFENDANT: If I can't communicate with an         | [24]    conversation?
[25]    attorney, I don't feel that they're acting in my best        | [25]          THE DEFENDANT: Yes.
                                                                     |
_________________________________________________________________________
Monica Vazquez, O.C.R                                  Court Reporting System                                              1 (page 1 - 4)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 3 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                          Page 5     |                                                                 Page 6
[1]          MS. RAINEY: Do you understand that you're               | [1] time with Ms. Fonzone. It's my representation to the
 [2]  here today for trial in front of the Honorable Judge           | [2] Court that I don't believe that she has an issue
 [3]  Foglietta?                                                     | [3] understanding and appreciating the process that we're
 [4]         THE DEFENDANT: Yes.                                     | [4] about to engage in and I think that she is more than
                                                                     | [5] competent to proceed as we're about to proceed. I just
 [5]         MS. RAINEY: And you're not entitled to a jury
                                                                     |
      trial?
 [6]
                                                                     | [6] wanted to put that on the record.
 [7]         MS. FONZONE: I understand.                              | [7]            MS. KOTCHIAN: Your Honor, I'm not asking for
 [8]         MS. RAINEY: Based on the conversations that             |  [8]     a competency  evaluation.
 [9]  you and I had, you're okay with proceeding here today?         |  [9]           MS.  RAINEY:      You agree with everything that
[10]          THE DEFENDANT: Yes.                                    | [10] I've said thus far, ma'am?
[11]          MS. RAINEY: You're okay with the advisory              | [11]           THE DEFENDANT: Yes.
[12]   assistance that I've provided thus far?                       | [12]           MS. RAINEY: Thank you.
[13]          THE DEFENDANT: Yes.                                    | [13]           THE COURT: You're welcome.
[14]          MS. RAINEY: Thank you very much, Your                  | [14]           MS. KOTCHIAN: The Commonwealth calls Joseph
[15]   Honor.                                                        | [15] Oteri.
[16]          THE COURT: Any questions that you would like
                                                                     | [16]           THE CRIER: Please state your first and last
                                                                     | [17] name for the record.
[17]   to ask of the defendant?
                                                                     |
[18]          MS. KOTCHIAN: No, Your Honor.                                           THE WITNESS: Joseph Oteri, O-T-E-R-I.
                                                                     | [18]
[19]          THE COURT: Okay. Are we prepared?                      | [19]                     - - -
[20]          MS. KOTCHIAN: Yes, Your Honor. I have a                | [20]           JOSEPH    OTERI, having been duly sworn, was
[21]   motion for mutual sequestration.                              | [21]      examined and  testified as follows:
[22]          THE COURT: All right. I'm ordering mutual              | [22]                     - - -
[23]   sequestration.                                                | [23]           MS. KOTCHIAN: May I proceed, Your Honor?
[24]          MR. RAINEY: Your Honor, I was talking briefly          | [24]           THE COURT: Yes.
[25]   with counsel and I spoke for a significant amount of          | [25]           MS. KOTCHIAN: Thank you.
                                                                     |
____________________________________ | ____________________________________
                                                              Page 7 |                                                                 Page 8
 [1]                    - - -                                        |  [1] is going. If you can  just wait for me to finish the whole
 [2]                COMMONWEALTH'S EVIDENCE                          | [2] question before you start to answer so the court reporter can
 [3]                    - - -                                        | [3] get down what everybody says.
 [4]                 DIRECT EXAMINATION                              | [4]         So what was your job at the Phillies at that
 [5]                    - - -                                        | [5] time?
 [6] BY MS. KOTCHIAN:                                                | [6] A. Security.
 [7]   Q. Mr. Oteri, good afternoon.                                 | [7] Q. And how long had you done security for the Phillies
 [8]   A. Good afternoon.                                            | [8] at that time?
                                                                     | [9] A. At that time it was six years.
 [9]   Q. I'm going to direct you back to October of 2010. At
                                                                     |
[10] that time were you employed by the Philadelphia Phillies
                                                                     | [10] Q. Do you still work for the Philles?
[11] organization?                                                   | [11] A. Yes.
[12]    A. Yes.                                                      | [12] Q. What do you do now?
[13]    Q. What was your job for the --                              | [13] A. Security.
[14]    A. Security.                                                 | [14] Q. And during the Philadelphia Phillies games, what are
[15]           MS. RAINEY: Your Honor, I apologize. We               | [15] your job duties?
[16]    didn't do the arraignment. I waive formal arraignment        | [16] A. We're stationed at one section. My section was from
[17]    and enter into a plea of not guilty to the summary           | [17] 101 to 115. We patrol back and forth just waiting for if a
[18]    offense of disorderly conduct. I apologize.                  | [18] problem erupts.
[19]           THE COURT: I apologize. I thought you did             | [19] Q. Do you have a uniform?
[20]    that. So Mr. Oteri has been sworn in and already             | [20] A. Yes.
                                                                     | [21] Q. What is that uniform?
[21]    responded to the question that in October of 2010 he was
                                                                     |
[22]    employed by the Philadelphia Philles; is that correct?       | [22] A. We have dark blue uniforms with khaki pants.
[23]           THE WITNESS: That's correct.                          | [23] Q. Say that again.
[24] BY MS. KOTCHIAN:                                                | [24] A. We got dark blue shirt with khaki pants.
[25]    Q. Sir, I know sometimes you can see where my question       | [25] Q. Does the shirt say anything on them?
                                                                     |
_________________________________________________________________________
Monica Vazquez, O.C.R                                    Court Reporting System                                                2 (page 5 - 8)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 4 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 9    |                                                                  Page 10
[1]    A. Security.                                                   | [1] can't solve it, they call us.
 [2]   Q. Okay. Directing you specifically to October 6,              | [2] Q. And were you called to go to Section 107?
 [3] 2010, was there a Phillies game that night?                      | [3] A. Yes.
 [4]   A. No, it was a day game.                                      | [4] Q. What did you see when you got to that section?
                                                                      | [5] A. I didn't see nothing right away. I talked to the
 [5]   Q. What time did the game start?
                                                                      |
       A. 4:05.
 [6]
                                                                      | [6] hostess up top. She said she had a problem with a fan at the
 [7]   Q. Is that the regular season or the playoffs?                 | [7] bottom. It was a female. Other fans came up and were
 [8]   A. Playoffs.                                                   | [8] complaining.
 [9]   Q. Were you assigned to the sections you just said?            | [9]            MS. RAINEY: I'm going to object to that and
[10]   A. Yes.                                                        | [10] move to strike for hearsay.
[11]   Q. Say what that was again.                                    | [11]           THE COURT: I am going to sustain the
[12]   A. It was 101 through 113.                                     | [12] objection as to hearsay.
[13]   Q. Where are those sections in the stadium?                    | [13]           Sir, you can't say something that someone else
[14]   A. It's between first base towards the outfield.               | [14] told you that's not here in court to testify today.
[15]   Q. And during that game, were you directed to Section          | [15]           THE WITNESS: Okay.
[16] 107?
                                                                      | [16]           MS. KOTCHIAN: I'll rephrase the question.
                                                                      | [17] BY MS. KOTCHIAN:
[17]   A. Yes.
                                                                      |
       Q. Why were you directed to that section?
[18]
                                                                      | [18] Q. Sir, based on talking to the hostess, what did you
[19]   A. We got a call on the radio that the hostess had a           | [19] do?
[20] problem in their section.                                        | [20] A. I went down to confront the guest.
[21]   Q. What is a hostess?                                          | [21] Q. And was that in Section 107?
[22]   A. You got the hostess and then you got the ushers; the        | [22] A. Yes.
[23] females and the males. They stand at the top of the sections     | [23] Q. Who was the guest?
[24] and they watch over their area. If there is a problem from a     | [24] A. Ms. Jo Ann Fonzone.
[25] fan, somebody would come up and explain it to them. If they      | [25] Q. Is that person in the courtroom right now?
____________________________________ || ____________________________________
                                                              Page 11 |                                                                  Page 12
 [1]    A. Yes.                                                       |  [1]   Q.   So when   you  say you are  speaking with Ms.  Fonzone,
 [2]    Q. Can you point out that person?                             | [2] how far away from her were you?
 [3]    A. She's right there.                                         | [3] A. About one seat. So maybe a foot.
 [4]           MS. KOTCHIAN: Indicating the defendant Jo Ann          | [4] Q. Okay. Was she facing in your direction?
 [5]    Fonzone at the bar of the court.                              | [5] A. Yes.
 [6] BY MS. KOTCHIAN:                                                 | [6] Q. And did she say anything in response to you?
 [7]    Q. Where did you observe Ms. Fonzone?                         | [7] A. Yes.
 [8]    A. She was sitting in 107. I would say about six or           | [8] Q. What did she say?
                                                                      | [9] A. When I asked her if she can calmly sit down so that
 [9] ten rows from the bottom in the middle of that aisle.
                                                                      |
        Q. Where?
[10]
                                                                      | [10] other people can watch the game -- is it all right if I use
[11]    A. In the middle of that section, like section may be         | [11] the language that she used?
[12] seat six to ten.                                                 | [12] Q. Yes.
[13]    Q. And what did you observe about her when you first          | [13] A. She told me to go fuck myself and she could do
[14] got there?                                                       | [14] whatever she wants because she paid for those seats.
[15]    Q. She was standing up and she was erratic. She was           | [15] Q. At that point, were the people in the row behind
[16] arguing with fans behind her. I went to talk to her and to       | [16] her -- were they siting or were they standing?
[17] tell her, you know, she's got to calm down, sit down, and        | [17] A. They were all sitting.
[18] stop disturbing the other fans.                                  | [18] Q. Was anybody else standing?
[19]    Q. Did you enter the row where she was seated?                | [19] A. No.
[20]    A. Yes.                                                       | [20] Q. What happened when Ms. Fonzone told you to go fuck
                                                                      | [21] yourself?
[21]    Q. Were there people seated between the aisle and where
                                                                      |
[22] Ms. Fonzone was?
                                                                      | [22] A. I asked her if she doesn't calm down, we're going to
[23]    A. Yes.                                                       | [23] have to escort her to the top. I was trying to explain to
[24]    Q. How did you get to where Ms. Fonzone was?                  | [24] her that she can't act with that type of language. There's
[25]    A. I just asked them if I could squeeze in.                   | [25] families around and kids around. I asked her if she could
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                                3 (page 9 - 12)
51CR00081562012         Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 5 of Trial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                              Page 13    |                                                                 Page 14
[1]  come up to the top and I'll explain it her and she could come       | [1] A. We went back down. The officer asked her to come up
 [2] back and sit down, but she refused.                                 | [2] top, but she refused.
 [3]    Q. What was she doing during that time?                          | [3]             THE COURT: Try to speak into the microphone.
 [4]    A. She was still screaming, moving her arms around. So
                                                                         | [4]             THE WITNESS: She refused his request.
                                                                         | [5] BY MS. KOTCHIAN:
 [5] at that time I went back up. It took about four minutes to
                                                                         |
 [6] talk to my supervisor.
                                                                         | [6] Q. Do you remember specifically what she said?
 [7]    Q. Sir, let me just back up for a second. Why did you            | [7] A. She said, "I'm not leaving I'm staying here. I paid
 [8] want Ms. Fonzone to come up to the top?                             | [8] for these tickets."
 [9]    A. Just to explain to her the rules and the conduct              | [9] Q. And can you describe her tone of voice at that
[10] that we have for the stadium.                                       | [10] time?
[11]     Q. All right. So what happened after you talked to              | [11] A. Screaming in the way she was earlier today.
[12] your supervisor?                                                    | [12] Q. What do you mean?
[13]     A. He said to back down and bring her up, but he had an         | [13] A. Loud, obnoxious.
[14] officer come down with me and another guard came down.              | [14] Q. What do you mean earlier today? Do you mean today
[15]     Q. Do you remember who the officer was?                         | [15] the day of trial?
[16]     A. It was a male officer. I don't remember his name.            | [16] A. Yes.
                                                                         | [17] Q. Where did you --
[17]     Q. Was that officer in uniform?
                                                                         |
         A. Yes.
[18]
                                                                         | [18] A. Like, when she came up earlier with her other lawyer
[19]     Q. And did that officer go down to the seats with               | [19] and the way she was getting with him. That's the way she was
[20] you?                                                                | [20] the whole time.
[21]     A. Yes.                                                         | [21] Q. Okay. What did you observe about her demeanor or
[22]     Q. Is that one of the officers that's here today?               | [22] the way that she was acting?
[23]     A. No.                                                          | [23] A. It was like somebody that was not drinking -- I
[24]     Q. So what did you do after you spoke with your                 | [24] can't say. She wasn't in her right state of mind at the
[25] supervisor?                                                         | [25] time.
____________________________________ || ____________________________________
                                                                 Page 15 |                                                                 Page 16
 [1]           MS. RAINEY: Objection. Move to strike.                    |  [1]    that  and she's not charged  with  anything relating to
 [2]    Calls for speculation. Unless she's going to offer this          | [2] alcohol. So it's not relevant.
 [3]    man as a psychiatrist.                                           | [3]             MS. KOTCHIAN: Your Honor, intoxication is the
 [4]           THE COURT: I don't think he was making a                  | [4] subject of a lay opinion. I laid a foundation that he's
 [5]    phychiatric diagnosis. I think he was stating his                | [5] someone that comes into contact with intoxicated people
 [6]    observation of the defendant. I certainly am not going           | [6] everyday in his nine years in working at the Phillies
 [7]    to take it as testimony that she was not operating in            | [7] games. A lay opinion is proper as to intoxication and
 [8]    her right state of mind. It was simply his observation           | [8] whether or not she was intoxicated certainly helps the
                                                                         | [9] Court with the charge of disorderly conduct.
 [9]    of the behavior of the defendant that he's testifying to
                                                                         |
[10]     on that date.                                                                     THE COURT: Especially in the light of the
                                                                         | [10]
[11] BY MS. KOTCHIAN:                                                      [11]     fact that the witness has testified that he received
                                                                         |
[12]    Q. Mr. Oteri, in your nine years of working at the               | [12]     training  in how to recognize people who are under the
[13] Phillies stadium, have you encountered persons intoxicated?         | [13]     influence.
[14]    A. Yes, all the time. We are certified, too, for                 | [14]            Again, this witness isn't being offered as an
[15] people that are under the influence of alcohol or other             | [15] expert to testify as to whether or not -- she's not
[16] substances, so we know what to look for.                            | [16] being charged with any crime of intoxication, but if she
[17]    Q. Did you have training for that?                               | [17] was, it certainly isn't dispositive of that fact or
[18]    A. Yes.                                                          | [18] evidence of that fact. But he did receive training and
[19]    Q. What kind of training?                                        | [19] he's testifying that from the training that he received,
[20]    A. We took classes and then we have to pass a test.              | [20] that was his opinion on that date.
                                                                         | [21]
[21]    Q. Did you form an opinion that Ms. Fonzone was under                              MS. RAINEY: Your Honor, if we -- the Court is
                                                                         |
[22] the influence of alcohol or some other substance?
                                                                         | [22] sitting as the trier of fact.
[23]    A. Yes.                                                          | [23]            THE COURT: Absolutely.
[24]           MS. RAINEY: I'm going to object. He hasn't                | [24]            MS. RAINEY: How is whether or not he received
[25]     been offered in any manner as an expert or anything like        | [25]     training  on recognizing the signs of alcohol or whether
                                                                         |
_________________________________________________________________________
Monica Vazquez, O.C.R                                       Court Reporting System                                               4 (page 13 - 16)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 6 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 17     |                                                                Page 18
[1]     or not she had alcohol would help you make your                 | [1]            MS. KOTCHIAN: Okay.
 [2]    decision?                                                       | [2] BY MS. KOTCHIAN:
 [3]           THE COURT: He didn't say alcohol. He said                | [3] Q. So what happened after the male officer told her to
 [4]    intoxication.                                                   | [4] leave and she refused?
                                                                        | [5] A. She refused so I asked the other guests that were in
 [5]           MS. RAINEY: Fair enough.
                                                                        |
               THE COURT: Intoxication can be a number of
 [6]
                                                                        | [6] front of her in the aisle from seats, say one to five, if
 [7]    reasons.                                                        | [7] they could move out of the aisle so the officer can go in and
 [8]           MS. RAINEY: How is that relevant to help this            | [8] remove her.
 [9]    Court determine beyond a reasonable doubt whether               | [9] Q. At that point was there a female officer?
[10]     disorderly conduct is made out? That's not one of the          | [10] A. The female officer was called at the time, but she
[11]     elements. And let's go beyond that. It's more                  | [11] wasn't there present at the bottom.
[12]     prejudicial than probative. It shouldn't even be talked        | [12] Q. So it was just you and the uniformed male officer?
[13]     about.                                                         | [13] A. Yes.
[14]            THE COURT: Okay. I'm overruling the                     | [14] Q. And what happened then?
[15]     objection.                                                     | [15] A. The officer asked her to come out of the seat. She
[16]            MS. RAINEY: Yes, sir.                                   | [16] still refused. So he grabbed her arm and asked her to come.
                                                                        | [17] She finally came to the aisle. We brought her to the top and
[17] BY MS. KOTCHIAN:
                                                                        |
        Q. Did you form an opinion as to whether she was under
[18]
                                                                        | [18] asked her if she could stay inside the handicap section while
[19] the influence of alcohol or some other substance?                  | [19] we discussed what we would do with her.
[20]    A. In my opinion, she was intoxicated. She didn't have          | [20] Q. At that point was she being thrown out of the
[21] any alcohol on her breath when I got closer to her. It was         | [21] stadium?
[22] just -- she was crazy at the time.                                 | [22] A. No, she wasn't.
[23]            MS. RAINEY: Objection and move to strike.               | [23] Q. At that point was she under arrest for anything?
[24]            THE COURT: Sustained. That would be                     | [24] A. No.
[25]     stricken.                                                      | [25] Q. Could you describe the area that you're talking
____________________________________ || ____________________________________
                                                                Page 19 |                                                                Page 20
 [1] about, the handicap section?                                       |  [1]   A.    We  felt that if we brought here back into the
 [2]    A. The handicap section is about, let's say four feet           | [2] seat --
 [3] for the wheeling, the front and the back for the access for        | [3]            THE COURT: You keep on saying "we."
 [4] the wheel chairs to go in. At that time we didn't have             | [4]            THE WITNESS: Oh, me and my supervisor.
 [5] nobody sitting in that section, so we asked her if she could       | [5]            I explained to her that she could not go back
 [6] stay there while we discussed what we can do with her.             | [6] to her seat because I felt that she was going to act in
 [7]    Q. What did she do when you said that?                          | [7] the same way and have another disturbance where I would
 [8]    A. She was first watching the game. She wasn't paying           | [8] have to eject her out of the ballpark, which I really
                                                                        | [9] didn't want to do because I knew it was the payoff game.
 [9] any attention to us. Then after, when we told her that -- we
                                                                        |
[10] tried to get her into another section or to sit in the
                                                                        | [10] I was trying to be as reasonable as I could at that
[11] handicap section so she can stand up and do whatever she           | [11] time, but she refused to listen.
[12] wanted and she won't be disruptive to other people.                | [12] BY MS. KOTCHIAN:
[13]        At that time we asked her if she wanted to stay in          | [13] Q. What did she say?
[14] the handicap section and she refused and said she wanted to        | [14] A. She said, "I'm going back down to my seat," and she
[15] go back to her seat because she paid too much money for            | [15] started back down to the aisle and that's when Officer Ortiz,
[16] them.                                                              | [16] the female officer, tapped her on the shoulder and she swung
[17]            THE COURT: Excuse me?                                   | [17] at her.
[18]            THE WITNESS: She said, "I want to go back to            | [18] Q. When you say Officer Ortiz tapped, you mean she
[19]     my seat. I paid too much money for them."                      | [19] tapped the defendant on the shoulder?
[20] BY MS. KOTCHIAN:
                                                                        | [20] A. Yes.
                                                                        | [21] Q. Could you describe that motion?
[21]    Q. Then what happened?
                                                                        |
        A. We then told her we could either put her in another
[22]
                                                                        | [22] A. She just tapped and told her you can't go back down
[23] seat on the top row or in handicap. That's her only option.        | [23] out to your seat. At that time Ms. Fonzone swung back like
[24] And that she cannot go back to her seat.                           | [24] to push her arm off of her.
[25]    Q. Why did you come to that determination?                      | [25] Q. Okay. She did that to Officer Ortiz?
                                                                        |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                               5 (page 17 - 20)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 7 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 21    |                                                                  Page 22
[1]     A. Yes.                                                        | [1] alcohol involved or anything like that and then they usually
 [2]    Q. What happened after you saw that?                           | [2] going out the back door.
 [3]    A. After that, Sergeant B -- that's what we call him at        | [3] Q. Did you stay there until Ms. Fonzone left the
 [4] the stadium -- he said, "That's it." He grabbed one arm and
                                                                       | [4] premises?
                                                                       | [5] A. I was there for about may be 20 minutes. I had to
 [5] Officer Ortiz grabbed the other arm. They tried to walk her
                                                                       |
 [6] back to the police room where we were going to bring her and
                                                                       | [6] give my statement then I had to go back out.
 [7] she started swinging all around. That's when Sergeant B put       | [7] Q. Okay.
 [8] handcuffs on her and they walked her down.                        | [8]            MS. KOTCHIAN: No other questions for this
 [9]    Q. Was she cooperative?                                        |  [9]    witness.
[10]    A. No.                                                         | [10]            THE COURT: Cross-examine?
[11]    Q. What did she do?                                            | [11]            MS. RAINEY: Thank you.
[12]    A. She was still swinging violently. She was screaming         | [12]                    - - -
[13] saying that we stole her hat and we stole her bag. "I want        | [13]               CROSS-EXAMINATION
[14] to go back to my seat. I want my ticket."                         | [14]                    - - -
[15]        She was just raving on the whole time.                     | [15] BY MS. RAINEY:
[16]    Q. Did you go with the sergeant and officer to the             | [16] Q. Mr. Oteri is it?
                                                                       | [17] A. Yes.
[17] police room?
                                                                       |
        A. Yes.
[18]
                                                                       | [18] Q. So you said that you got involved with my client
[19]    Q. What did you observe there?                                 | [19] because you got some information from a hostess or hostess'
[20]    A. She was the same way. We had put her in the chair           | [20] radio or something; is that right, sir?
[21] first, which we normally do with anybody we bring down there      | [21] A. That's correct.
[22] to get their ID and information off of them and then the          | [22] Q. Where is the statement, report, memorandum or
[23] detective that's on duty takes the report. Then I give my         | [23] anything from the hostess that triggered all of this? Do you
[24] statement in and then normally they let the defendant know if     | [24] have one?
[25] they're going to be receiving a citation if it was like           | [25] A. No.
____________________________________ || ____________________________________
                                                               Page 23 |                                                                  Page 24
 [1]    Q. Where is the report or statement that you write to          |  [1]   Q.   Where    is  that form that you initially filled out
 [2] sort of memorialize what role you played in this incident?        | [2] from your security for the Phillies to say what happened?
 [3] Did you create one?                                               | [3] Did you pass it to the DA's office?
 [4]    A. Yes.                                                        | [4] A. When I write up the report -- when we go down to the
 [5]    Q. Was it a Police Department memo or a Phillies memo          | [5] police room -- or if there's not a police room, at the end of
 [6] or a security memo?                                               | [6] the day, we hand it out to our main supervisor that has all
 [7]    A. There was two.                                              | [7] reports. It has the dates, the times on it and with the
 [8]    Q. What were they?                                             | [8] ticket that it was issued with that report.
                                                                       | [9] Q. You don't know beyond that what happened to that
 [9]    A. First we write out a standard security report of the
                                                                       |
[10] incident that happened, like who's involved, and exactly what
                                                                       | [10] report; is that what you're saying?
[11] happened in there.                                                | [11] A. No, that gets filled.
[12]    Q. Is that on a Philadelphia Police Department form?           | [12] Q. Does it get turned over to the Philadelphia Police
[13]    A. Yes.                                                        | [13] Department or the DA's office?
[14]    Q. Like a 48?                                                  | [14] A. If they ask for it, they would turn it over to me.
[15]    A. No. We use a security report. It's called an                | [15] Q. You don't tell them you did it?
[16] incident report.                                                  | [16] A. They know I did one. If the Court or anybody ask
[17]    Q. My question is, is that report generated by the             | [17] for that report, they would call the Phillies up and on that
[18] Philly PD or your organization?                                   | [18] date they would have that report listed and my statement that
[19]    A. Us.                                                         | [19] was given to the detective that's on duty that has my
[20]    Q. You work for a private security company contracted
                                                                       | [20] testimony for that day.
                                                                       | [21] Q. You said you gave a statement. Did you have a one
[21] with the Phillies, or do you work for the Philadelphia
                                                                       |
[22] Phillies?
                                                                       | [22] on one with a --
[23]    A. I work for the Philadelphia Phillies.                       | [23] A. Yes.
[24]    Q. In their security department?                               | [24] Q. And you signed something?
[25]    A. Yes.                                                        | [25] A. Yes.
                                                                       |
_________________________________________________________________________
Monica Vazquez, O.C.R                                      Court Reporting System                                               6 (page 21 - 24)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 8 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 25    |                                                                  Page 26
[1]            MS. RAINEY: Do you have that?                           | [1] A. It was right around those two sections. I can't
 [2]           MS. KOTCHIAN: Yeah.                                     | [2] give you the exact. It's been three years now.
 [3] BY MS. RAINEY:                                                    | [3] Q. That's fair. But the sections are distinctively
 [4]   Q. You struck me when you said based on what the                | [4] marked?
                                                                       | [5] A. Yes.
 [5] hostess said, you went down to confront this lady?
                                                                       |
       A. Yes.
 [6]
                                                                       | [6] Q. So she was in Section 107 or 108?
 [7]   Q. So you already had it in your mind that you were             | [7] A. I could'nt --
 [8] going to confront her, right?                                     | [8] Q. Did you mark that down in your security report what
 [9]   A. When we are told that there is a disturbance                 | [9] section she was in?
[10] downstairs, we have to go down as security to go down to          | [10] A. Yes, and it's on her ticket when we confiscated her
[11] confront that person.                                             | [11] ticket at the time.
[12]    Q. You went to confront her suggesting you were already        | [12] Q. Okay. And who did you give that confiscated ticket
[13] revved up to confront her not to just talk to her, right?         | [13] to?
[14]           MS. KOTCHIAN: Objection to the term "revved             | [14] A. The ticket goes with the report that I handed in at
[15]    up."                                                           | [15] the end of the day.
[16]           THE COURT: It's cross-examination.                      | [16] Q. When you get there, I think you said, and forgive me
                                                                       | [17] I was trying to read your prior testimony, that when you got
[17]    Overruled.
                                                                       |
               THE WITNESS: No.
[18]
                                                                       | [18] there she's the only one standing?
[19] BY MS RAINEY:                                                     | [19] A. Yes.
[20]    Q. So when you went to talk to Ms. Fonzone, you were           | [20] Q. Was the Phillies at bat or on defense?
[21] going there because of what you heard. When you got there         | [21] A. I don't remember.
[22] your testimony is that you see her standing?                      | [22] Q. It was the playoffs, right?
[23]    A. Yes.                                                        | [23] A. Yes.
[24]    Q. Was she in Section 107 or 108 or do you not                 | [24] Q. Excited atmosphere?
[25] remember?                                                         | [25] A. Yes.
____________________________________ || ____________________________________
                                                               Page 27 |                                                                  Page 28
 [1]    Q. I think, if I'm not mistaken because I'm not a              |  [1] standing  was  because she was  excited about  what was
 [2] baseball fan. I'm an Eagles fan, but I think we went all the      | [2] happening, can you?
 [3] way. We just lost, right?                                         | [3] A. (Witness nods head.)
 [4]    A. Yes.                                                        | [4] Q. Before you got there and as you're walking and you
 [5]    Q. So you don't remember what section she was in but           | [5] see her standing, you can't remember whether or not something
 [6] you absolutely remember she was the only one standing; is         | [6] excited happened on the field and that's why she stood up,
 [7] that what you are saying?                                         | [7] right?
 [8]    A. Yes.                                                        | [8] A. Yes and no. Can I elaborate on that a little bit?
                                                                       | [9] Q. Please do because I'm confused.
 [9]    Q. You don't know whether it was at bat or defense?
                                                                       |
[10] Check my baseball educate. I haven't been to a game in a
                                                                       | [10] A. You're allowed to stand if something happens, but
[11] long time. It's proper to stand when we're on defense; fair       | [11] when play is active and the batter is up and nothing is going
[12] enough?                                                           | [12] on, they want you to sit down so other people behind you can
[13]    A. In difference stadiums, it's different. At the              | [13] see the play as well.
[14] Phillies, we have different behavior --                           | [14] Q. In your six years of doing this, though, I'm sure
[15]    Q. Are we allowed to stand at batting?                         | [15] you've heard of newbie fans who may not necessarily know the
[16]    A. No.                                                         | [16] rules and they're over excited, they stand up, that happens;
[17]    Q. Are we allowed to stand on defense?                         | [17] is that fair?
[18]    A. No.                                                         | [18] A. Yes.
[19]    Q. We're not allowed to stand at all?                          | [19] Q. You don't know if that could have happened with
[20]    A. No. If there is something going on at the time,             | [20] Ms. Fonzone; is that a fair statement?
                                                                       | [21] A. Yes.
[21] people would jump up and cheer and then when the play ends,
                                                                       |
[22] they sit back down.
                                                                       | [22] Q. Thank you. All right. Now, you made a comment on
[23]    Q. But people do stand is what I'm asking?                     | [23] direct that I objected to and I don't want to hear what the
[24]    A. Yes.                                                        | [24] people said.
[25]    Q. You can't tell this Court that the reason she was           | [25]       Did you make any effort to record the name of the
                                                                       |
_________________________________________________________________________
Monica Vazquez, O.C.R                                      Court Reporting System                                               7 (page 25 - 28)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 9 of Trial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 29   |                                                                 Page 30
[1]  other fans who said what you claimed they said? Did you          | [1]             MS. RAINEY: Yes, that's what I'm asking.
 [2] write their names down and seat sections? If you did, what       | [2]             THE COURT: She's limiting it to that time.
 [3] did you do with them?                                            | [3]             THE WITNESS: No. I didn't get their names.
 [4]    A. Okay. I went back down when she was at the top of          | [4] I asked them, but I didn't get their names.
                                                                      | [5] BY MS. RAINEY:
 [5] the section. She said she came on the bus. I went down to
                                                                      |
 [6] the top of the section where she was sitting and I asked the
                                                                      | [6] Q. When you talked to those people, were they also
 [7] people around her that we have one of your people that was on    | [7] standing or sitting or you don't recall?
 [8] your bus on top that might be going down to the police room      | [8] A. No, they were all sitting.
 [9] and they said, "Who," and I --                                   | [9] Q. Okay. Let me do this: Section 107, bigger than 108
[10]    Q. That's not my question. Let me make sure that you          | [10] or same size?
[11] understand what I'm asking.                                      | [11] A. Same size.
[12]            THE COURT: No, he's responding to your                | [12] Q. How many chairs across?
[13]     question.                                                    | [13] A. 22.
[14]            MS. RAINEY: He's talking about after.                 | [14] Q. The people you're saying that were complaining, were
[15] BY MS. RAINEY:                                                   | [15] they right next to her, behind her, on the other side of her?
[16]    Q. What I'm asking you is when you first got there, I         | [16] A. Behind her.
                                                                      | [17] Q. As the juror chairs are arranged in the jury box, is
[17] heard you say on direct as you were approaching when you
                                                                      |
[18] first got the words from the hostess were --
                                                                      | [18] it that close or farther apart?
[19]    A. Yes.                                                       | [19] A. Closer.
[20]    Q. -- that people around her were saying whatever they        | [20] Q. And you didn't put this down in any report that you
[21] said. I objected, so that didn't come in. Did you get those      | [21] have with you right now; is that a fair statement?
[22] people's names to bolster your report that she was annoying      | [22]             THE COURT: Put what?
[23] other fans?                                                      | [23]             MS. RAINEY: I'll withdrawal and I would
[24]            THE COURT: At the time that he first went             | [24] restate it.
[25]     down?                                                        | [25] BY MS. RAINEY:
____________________________________ || ____________________________________
                                                              Page 31 |                                                                 Page 32
 [1]    Q. In the report that you told us that you made and you       |  [1] this  information?
 [2] gave to your supervisor --                                       | [2] A. That's on the report.
 [3]    A. Yes.                                                       | [3] Q. And what was that person's name?
 [4]    Q. -- did you put down the seat that these other fans         | [4] A. I couldn't tell you who the hostess was at that
 [5] were in and what they said or their names or anything about      | [5] time. They change every ten games. They move and they go
 [6] them?                                                            | [6] from section to section every ten games.
 [7]    A. When I told my supervisor that she was sitting --          | [7]             MS. RAINEY: I'm going to mark this, if I may,
 [8] can I start roughly from the beginning so you can understand
                                                                      | [8] as Defense Exhibit-1. It's a clear piece of paper with
                                                                      | [9] a paragraph and a signature. If I can approach the
 [9] more?
                                                                      |
                THE COURT: Answer the questions that she's
[10]
                                                                      | [10] witness, if you don't mind?
[11]     asking you, sir.                                             | [11]             THE COURT: Sure.
[12]            THE WITNESS: Okay. I was told after she was           | [12]             MS. RAINEY: And I apologize. I don't have
[13]     confronted five times about sitting down and to stop         | [13]      enough   to go around.
[14]     disturbing the other fans from sitting -- we were            | [14]                    - - -
[15]     getting complaints from the other fans that they             | [15]         (Statement Exhibit D-1 marked for identification.)
[16]     couldn't watch the game because she wouldn't sit down in     | [16]                    - - -
[17]     her seat.                                                    | [17] BY MS. RAINEY:
[18] BY MS. RAINEY:                                                   | [18] Q. Is there a signature on that document?
[19]    Q. Who did this information come to you from?                 | [19] A. Yes.
[20]    A. The fans that came and approached the hostess that         | [20] Q. Whose is it?
                                                                      | [21] A. Mine.
[21] was at the top of the section.
                                                                      |
[22]    Q. Okay. So you heard what someone else told someone
                                                                      | [22] Q. What is that document? What are you looking at?
[23] else is what you're saying?                                      | [23] A. This is a document that I gave -- my statement to
[24]    A. Yes.                                                       | [24] the detective.
[25]    Q. Did you record the name of the hostess who told you        | [25] Q. Okay. When you say a document you gave, what you
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                              8 (page 29 - 32)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 10 ofTrial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                              Page 33    |                                                                   Page 34
[1]  really meant to say is that it's a summary of what you said         | [1] help and you're giving your statement to the detective; is
 [2] to the detective?                                                   | [2] that fair?
 [3]    A. Yes.                                                          | [3] A. Yes; when they ask us for a time, we give an
 [4]    Q. How long do you recall being with a detective when
                                                                         | [4] estimated time. We're not actually looking at a clock.
                                                                         | [5] Q. You said she was told fives or whatever to sit
 [5] you were telling them what you remembered happened?
                                                                         |
        A. When we brought her down to the police room --
 [6]
                                                                         | [6] down?
 [7]    Q. Is that when you gave your statement?                         | [7] A. Yes.
 [8]    A. That's when I gave my statement.                              | [8] Q. It wasn't by you?
 [9]    Q. To a detective or Sergeant B?                                 | [9] A. No, it was by the hostess.
[10]     A. To the Detective.                                            | [10] Q. When you moved her initially from where she was up
[11]     Q. He came to the cell room?                                    | [11] top --
[12]     A. Yes.                                                         | [12] A. Yes.
[13]     Q. How long were you in there with him?                         | [13] Q. -- at some point you left her alone and you said she
[14]     A. Well, the detective stays in the cell room the whole         | [14] ignored you -- strike that.
[15] day.                                                                | [15]        What I recall you saying is that she ignored you
[16]     Q. Okay. All right. And when you gave your statement
                                                                         | [16] guys and started watching the game, right?
                                                                         | [17] A. No, the handicap section is gated off. Once a
[17] to the detective, was that before or after Ms. Fonzone called
                                                                         |
[18] 911 and asked for help from the police?
                                                                         | [18] person goes in there, they have to come out and go around.
[19]     A. It might have been after. I wasn't there when she            | [19] We were in a discussion on how to make Ms. Fonzone be able to
[20] called 911.                                                         | [20] watch the game because we really didn't want to throw her out
[21]     Q. Do you remember about what time you gave your                | [21] of the game. We didn't want to eject her out of the game.
[22] statement to the detective?                                         | [22] We tried everything in our means to keep her in the stadium.
[23]     A. The report was made up at 6:13 around that time.             | [23] She refused to listen to us at all times.
[24]     Q. If the radio call says 6:16 from the Philadelphia            | [24]        When me and my supervisor were discussing where we
[25] police, it's probably around the same time she's calling for        | [25] could put her at, she got out of the gate. It has like a
____________________________________ || ____________________________________
                                                                 Page 35 |                                                                   Page 36
 [1] rope. It's not like a gate that you open and close. It's            |  [1]   Q.   Which   one of you  put your  hands on this lady  and did
 [2] just a rope that goes over it so it's easier to go over it.         | [2] a come-along as you're trying to explain to her what's going
 [3] As we were in discussion, she started to walk down the seats.       | [3] on?
 [4]    Q. At some point on direct, and I wrote it down, you             | [4] A. Well, it didn't happen that way. At first she tried
 [5] said she ignored us and started walking.                            | [5] to go down to her seat. The sergeant tapped her on her
 [6]    A. Yes; she was watching the game inside the handicap            | [6] shoulder. That's when she swung at the officer with her
 [7] section at first.                                                   | [7] hands, like you're pushing somebody's arm off of you because
 [8]    Q. But ignoring you guys?                                        | [8] you don't want nobody to touch you.
                                                                         | [9]
 [9]    A. Yes, she wasn't paying any mind to us.                                     At that time that's when the officers grabbed her by
                                                                         |
        Q. She was not being unruly? She was watching the
[10]
                                                                         | [10] the shoulder and told her that she was going to have to go
[11] game?                                                               | [11] down to the police room at that time.
[12]    A. Yes.                                                          | [12] Q. But before all of this --
[13]    Q. And it wasn't until you and your supervisor come              | [13] A. She was --
[14] back to her and said, You can't stay here. You have to go           | [14] Q. Let me finish my question. At some period of time
[15] somewhere else?                                                     | [15] once you moved her from Section 107 or 108 she was calm and
[16]    A. Yes.                                                          | [16] watching the game, but ignoring you and your supervisor,
[17]    Q. And when you told her, You can't stay here and you            | [17] right?
[18] have to go somewhere else, which one of you put your hands on       | [18] A. Yes.
[19] her to do a come-along?                                             | [19] Q. At some point later, you say she stepped out of the
[20]    A. She --                                                        | [20] fence to go back to her seat; is that what you're saying?
                                                                         | [21] A. Yes; after we told her that she was not able to go
[21]    Q. Let me finish my question.
                                                                         |
            Do you understand what a come-along is?
[22]
                                                                         | [22] back down to her seat anymore, that's when she said, "No, I'm
[23]    A. Yes.                                                          | [23] going back down to my seat right now."
[24]    Q. Hands on elbows to guide folks?                               | [24] Q. Okay. When she told you, "I'm going back down to my
[25]    A. Yes.                                                          | [25] seat right now," is that's when you're saying the come-along
                                                                         |
_________________________________________________________________________
Monica Vazquez, O.C.R                                       Court Reporting System                                                9 (page 33 - 36)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 11 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 37   |                                                                  Page 38
[1]  happened?                                                        | [1] A. Yes.
 [2]            MS. KOTCHIAN: Objection. He testified that            | [2] Q. She wasn't screaming or hollering, she was trying to
 [3]    a come-along did not happen.                                  | [3] go back to her seat; is that a fair assessment?
 [4]            THE COURT: Sustained. You can't keep using            | [4] A. When she tried to go back down to her seat again,
                                                                      | [5] she was screaming and swinging and all.
 [5]    the term come-along if he didn't say it occurred.
                                                                      |
 [6]            MS. RAINEY: He also agrees that he knows what
                                                                      | [6] Q. Swinging at who?
 [7]    a come-along is and this is cross-examination.                | [7] A. At us. Like, I'm going down to my seat and that's
 [8]            THE COURT: He also knows what a cow is and            | [8] it. And that's when the officer tapped her on her shoulder
 [9]    neither one has anything to do with what he has               | [9] and said, "You can't go down to your seat." She started
[10]     testified to.                                                | [10] swinging her arms and hit the officer. That's when the
[11]             MS. RAINEY: A cow doesn't have anything to do        | [11] sergeant came over and said, "That's it. You're going to the
[12]     with security, Judge. It's really important because --       | [12] police room." He grabbed her by the one shoulder. Officer
[13]             THE COURT: He testified as to what occurred.         | [13] Ortiz grabbed her by the other shoulder. She started
[14]     If you don't want to accept his testimony, that's fine.      | [14] swinging at them with her elbows backwards and that's when
[15]     He indicated that she was walking down and the sergeant      | [15] Sergeant B got his handcuffs and handcuffed her and they
[16]     tapped her on the shoulder and that's when what he           | [16] grabbed her arm by arm and brought her down to the police
                                                                      | [17] room.
[17]     described as her swinging her arms occurred.
                                                                      |
[18]             MS. RAINEY: But he also made that comment                               MS. KOTCHIAN: And when he first talked about
                                                                      | [18]
[19]     after he agreed with me that he knows what a come-along      | [19]     swinging    --
[20]     is and that it happened. It's cross-examination.             | [20]             MS.   RAINEY: Are you objecting or are you
[21]             MS. KOTCHIAN: That's not the testimony.              | [21]     testifying?
[22]             THE COURT: That's okay.                              | [22]             THE COURT: She's characterizing.
[23] BY MS. RAINEY:                                                   | [23]             MS. KOTCHIAN: I'm placing a description on
[24]    Q. Anyway, when you say she left the handicap area and        | [24] the record for what I saw the witness do and you can
[25] told you she's going back her seat, right?                       | [25] correct me if I'm wrong.
____________________________________ || ____________________________________
                                                              Page 39 |                                                                  Page 40
 [1]           THE COURT: If you want to characterize what            |  [1] right now   that you're in the handicap area where you and  your
 [2]    he did, feel free to do it.                                   | [2] compadres are moving her towards the cell room, how far would
 [3]           MS. KOTCHIAN: When he said she was swinging            | [3] you have to go? Point to something in the room from where
 [4]    at us when the police touched her, he indicated that          | [4] you're sitting.
 [5]    with his hands crossed and then quickly flailing both of      | [5] A. It would be about a block.
 [6]    his arms out to his sides.                                    | [6] Q. So it's beyond that door and out to the hall?
 [7]           THE COURT: Do you agree with that                      | [7] A. Yes.
 [8]    characterization as to what the witness did?                  | [8] Q. While she's being taken to the cell room, is there
                                                                      | [9] one person on one side of her and another person on the other
 [9]           MS. RAINEY: I trust her. I wasn't looking.
                                                                      |
         I was reading. No objection.
[10]
                                                                      | [10] side of her sort of pulling her arms to guide her where you
[11]            THE COURT: All right.                                 | [11] want her to go?
[12] BY MS. RAINEY:                                                   | [12] A. Yes.
[13]    Q. When you said she moved her arms in that way,              | [13] Q. And at that point and anytime before you get to the
[14] though, that was in an attempt to keep others from grabbing      | [14] cell room, do you see her pull out her cell phone and make a
[15] ahold of her arms, right?                                        | [15] phone call?
[16]    A. (No response)                                              | [16] A. No.
[17]    Q. In other words, what I'm asking is that she didn't         | [17] Q. You are aware at some point that night, though, she
[18] haul out and purposely hit someone that was standing in front    | [18] did call the Philadelphia police, 911, asking for help; are
[19] of her; is that a fair statement?                                | [19] you aware of that?
[20]    A. That's fair.                                               | [20] A. I was aware of it at the end; therefore, I talked to
                                                                      | [21] my supervisor who was down in the police room and said that
[21]    Q. The folks that you said she swung at were on the
                                                                      |
[22] side of her or behind her and she moved her arms in such a
                                                                      | [22] she made a phone call to 911 when she was inside the cell.
[23] way to keep them from grabbing her arms; is that also fair?      | [23]             THE COURT: Inside the cell?
[24]    A. Yes, in a way.                                             | [24]             THE WITNESS: Inside the cell. We have a cell
[25]    Q. You took her back to the cell room -- let's pretend        | [25]     that's in the police room.
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                              10 (page 37 - 40)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 12 ofTrial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                             Page 41     |                                                                   Page 42
[1]            THE COURT: Okay. Fine.                                    | [1]             MS. KOTCHIAN: If I can just find the exact
 [2] BY MS. RAINEY:                                                      | [2] time.
 [3]    Q. And at any point when you first encountered my                | [3] BY MS. RAINEY:
 [4] client to when she's ultimately in the cell room, who punches
                                                                         | [4] Q. While she's looking for that, there is no picture
                                                                         | [5] taking system or machine in the cell room stadium, right?
 [5] her in the face?
                                                                         |
        A. Nobody.
 [6]
                                                                         | [6] A. There was a camera -- well, we have a main security.
 [7]    Q. How did she get bruised up on her face then, sir?             | [7] Q. I'm sorry. What?
 [8]    A. I can't tell you that --                                      | [8] A. There's Phillies security and then there is the full
 [9]           MS. KOTCHIAN: I'm going to object. We have                | [9] time staff security there. They have cameras that go to the
[10]     no evidence that she had any kind of bruises on her             | [10] main parking lot and around the whole stadium.
[11]     face.                                                           | [11] Q. Are those recording?
[12]            MS. RAINEY: I would like to have this marked             | [12] A. Yes.
[13]     as Defense Exhibit-2.                                           | [13] Q. And those cameras -- are those cameras conspicuously
[14]            THE COURT: I'm going to overrule the                     | [14] located in the various fan sections of that stadium?
[15]     objection subject to whatever counsel is going to show          | [15]            MS. KOTCHIAN: Objection to relevance. Are
[16]     the witness.                                                    | [16] there cameras in the Phillies stadium?
                                                                         | [17]
[17]                  - - -                                                                THE COURT: She specified where. She said in
                                                                         |
            (Photograph Exhibit D-2 marked for identification.)
[18]
                                                                         | [18] the fan section of the stadium.
[19]                  - - -                                              | [19]            Overruled.
[20]            MS. RAINEY: I don't know if counsel wants to             | [20]            THE WITNESS: Yes.
[21]     stip or not. Would you stip that this is the arrest             | [21]  BY  MS.   RAINEY:
[22]     photo of her that day?                                          | [22] Q. So what happened on October 6, 2010 should have been
[23]            MS. KOTCHIAN: I think it was taken the day --            | [23] recorded, right?
[24]            MS. RAINEY: Close in time to her arrest; is              | [24] A. Well, the cameras don't stay in one area. They
[25]     that fair?                                                      | [25] constantly, like run.
____________________________________ || ____________________________________
                                                                 Page 43 |                                                                   Page 44
 [1]    Q. Is your division unit of Phillies organization                |  [1] there is a problem,   that she or he cannot do certain things.
 [2] responsible for not just securing the stadium, but also             | [2] If the person continues to act in that way, we are called to
 [3] looking at the cameras, or no?                                      | [3] the scene.
 [4]    A. Not us. That's the full time staff.                           | [4]        Once we go down -- it's not all the time that the
 [5]    Q. Did you or the Police Department or anyone as far as          | [5] person would get ejected. Most of the time we go down and we
 [6] you know go and inquire from the full time security if a            | [6] have a normal conversation with that person. Either they
 [7] video camera existed to demonstrate or depict any part of           | [7] listen to us, or they don't. If they listen to us, we keep
 [8] what happened on October 6th involving this lady?
                                                                         | [8] them in their seats. Most of the time, everything is fine
                                                                         | [9] Q. After you guys got Ms. Fonzone to the handicap place
 [9]    A. If it was like a fight that was involved or an
                                                                         |
[10] assault or a fight or anything like that, there would have
                                                                         | [10] and you continued your interaction with her and you
[11] been a camera that would have been based on that situation,         | [11] ultimately get her in the cell, you and your comprades who
[12] but considering that it was just a minor incident at the            | [12] were with you were transporting her to the cell, right?
[13] time, there would have been no cameras because there's more         | [13] A. Yes.
[14] than one incident going on at the ballpark at one time and          | [14] Q. Fans were busy watching games and no one actually
[15] they only have two main cameras and they're usually zoomed in       | [15] had anything to do with that sort of convoy to the security
[16] for specific incidents.                                             | [16] office; is that fair?
[17]    Q. So if it was so minor, why did she have to go to the          | [17] A. There was the two officers, me, my supervisor, and
[18] cell room?                                                          | [18] our main director.
[19]    A. Well, first of all, after she took the swing at the           | [19] Q. But the focus was on Ms. Fonzone; is that a fair
[20] officer -- plus she wouldn't listen to us and she wouldn't
                                                                         | [20] statement?
                                                                         | [21] A. Than the other fans?
[21] comprehend on us moving her to another section.
                                                                         |
[22]        We have a conduct that is stated before the game             | [22] Q. Yes.
[23] starts by a speaker at the stadium telling you how to act,          | [23] A. At that time, yes.
[24] what you can do, what you cannot do.                                | [24] Q. Obviously, you participated in the convoy of taking
[25]        The hostess also will explain to the person, if              | [25] her to the cell room?
                                                                         |
_________________________________________________________________________
Monica Vazquez, O.C.R                                       Court Reporting System                                               11 (page 41 - 44)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 13 ofTrial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                             Page 45   |                                                                    Page 46
[1]     A. Yes.                                                        | [1] BY MS. RAINEY:
 [2]    Q. Once you did that, you left to do your thing and            | [2] Q. So you could see her during the time she's sitting
 [3] write your report?                                                | [3] there, yes?
 [4]    A. My report was written right there.                          | [4] A. Yes.
                                                                       | [5] Q. And you didn't see her pull out her phone and call
 [5]    Q. So you could see her the whole time?
                                                                       |
        A. Yes, she was sitting in the chair like mine. We
 [6]
                                                                       | [6] the police?
 [7] have two desk in there. The detective is on the right side        | [7] A. No; I was told after she did it inside the cell.
 [8] and the sergeant that's on duty is at this desk. He gets the      | [8] Q. Okay. Who else was in the cell with you and
 [9] information from the person that we bring down and the            | [9] Ms. Fonzone?
[10] detective would then get my statement.                            | [10] A. She was the only person in the cell.
[11]    Q. Could you visually see where she was when you were          | [11]            THE COURT: Inside the cell or cell room?
[12] in there?                                                         | [12]            MS. RAINEY: Good question.
[13]    A. Yeah, I was sitting right here and she would be             | [13] BY MS. RAINEY:
[14] sitting right here, maybe four feet from me.                      | [14] Q. Is there a distinction between the cell and the cell
[15]            MS. RAINEY: For the record, the witness used           | [15] room?
[16]     his left hand to point to juror chair marked number           | [16] A. I guess it's the only way to interpret it. It's
                                                                       | [17] just a room that has a door in it that they would put someone
[17]     seven to intimate or suggest where Ms. Fonzone would
                                                                       |
         have been sitting. He used his right hand to
[18]
                                                                       | [18] in if they're erratic.
[19]     demonstrate a space less than ten feet away where he          | [19] Q. Would someone sit in that actual room with the
[20]     would have been sitting; fair to say?                         | [20] person or just close outside?
[21]            THE WITNESS: No, she would have been sitting           | [21] A. No, just the person that's -- they're put in there
[22]     here.                                                         | [22] by themselves.
[23]            MS. RAINEY: Sorry about that.                          | [23] Q. Is it a glass or what kind of door?
[24]            THE WITNESS: The desk is about maybe four              | [24] A. A stone wall and it has a metal door on it.
[25]     feet. It's not like a big room.                               | [25] Q. Can you see through it?
____________________________________ || ____________________________________
                                                               Page 47 |                                                                    Page 48
 [1]    A. There is --                                                 |  [1] approximate   time  that we -- it's either from the time that we
 [2]    Q. A full glass?                                               | [2] are down there that it first happened or the time that we
 [3]    A. Yeah, it's like about maybe one foot by one foot            | [3] write up the report.
 [4] glass window.                                                     | [4] Q. In your statement, didn't you say a large crowd
 [5]    Q. So that's the only part of her that you could see           | [5] begins to gather. Weren't they busy watching the game?
 [6] when she's in the cell room?                                      | [6] A. We're talking about forty five thousand people
 [7]    A. Yes.                                                        | [7] there. Some people are watching the game. Some people are
 [8]    Q. How big is that cell room? Is it like a regular             | [8] there because it's the playoffs. There are people that are
                                                                       | [9] there for the first time. They're walking around eating.
 [9] cell?
                                                                       |
        A. I've never been in a cell room.
[10]
                                                                       | [10] Where Section 107 is, it's in the concourse where there is a
[11]    Q. Fair enough.                                                | [11] lot of food. There's people drinking.
[12]        How long do you think your interaction with                | [12]        And there's standing room. So with the standing
[13] Ms. Fonzone lasted from when you first talked to the hostess      | [13]  room  alone, they sell about ten thousand tickets for the
[14] and go down to her section all the way to the cell room?          | [14] standing room. So around the whole stadium, if you don't
[15] How long do you think that took, 15 minutes maybe?                | [15] have a seat, you're allowed to stand at the back of the
[16]    A. No, it was a lot longer than that. From the time            | [16] section, which I would say, if there's seats right where I'm
[17] that I went down to get her up took about 10 to 15 minutes.       | [17] pointing at here, you could stand right behind that person.
[18] We talked up top I would say maybe about the same amount of       | [18] Q. Is that closer to those seats in 108 where she was
[19] time. It might have been a half an hour that passed by by         | [19] or farther away?
[20] the time we actually confronted her at her seat to the time
                                                                       | [20] A. That could be right at the top were the handicap
                                                                       | [21] section was at.
[21] she got down to the cell.
                                                                       |
        Q. What time? Half an hour so far?
[22]
                                                                       | [22] Q. How many rows behind her would that have been?
[23]    A. Maybe a half an hour.                                       | [23] A. There's no rows. It's just an area I would say from
[24]    Q. Doesn't your statement to the detective say 6:15?           | [24] that wall there to this wall here. It's like the walking
[25]    A. No, it was -- the time that we give is an                   | [25] area and that's packed with fan stands.
                                                                       |
_________________________________________________________________________
Monica Vazquez, O.C.R                                       Court Reporting System                                              12 (page 45 - 48)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 14 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 49   |                                                                 Page 50
[1]           MS. RAINEY: Your Honor, I'm going to ask that           | [1] you sit down?
 [2]  this document be shown to the witness for identification        | [2]            MS. RAINEY: I know that, but I also
 [3]  only at this point as Defense Exhibit-2. It's just a            | [3] know that some people when they pay for their tickets --
 [4]  magazine cover.                                                 | [4]            THE COURT: Show him D-2.
                                                                      | [5]
 [5]          THE COURT: A magazine cover.                                             MS. RAINEY: May I approach the witness?
                                                                      |
 [6]          MS. RAINEY: That's all it is?                                            THE COURT: Yes.
                                                                      | [6]
 [7]          MS. KOTCHIAN: I don't know what this witness            |  [7] BY   MS.  RAINEY:
 [8]  has to do with it, but I would stipulate that this is a         | [8] Q. Could you tell what that depicts there, if you know?
 [9]  cover of a magazine that --                                     | [9] A. Well, personally I wouldn't know because I missed
[10]           MS. RAINEY: I want to know if he's going to            | [10] this whole game by being downstairs in the police room.
[11]   recognize that this is what I'm going to say it is.            | [11] Q. Would you recognize Citizens Bank Park if you saw it
[12]   That's it.                                                     | [12] on a magazine cover?
[13]           MS. KOTCHIAN: I would stipulate that it's a            | [13] A. Well, by this picture, I could see it's a baseball
[14]   photograph of the last pitch of Roy Halladay's no hitter       | [14] game. I can't really say it's Citizens Bank Park because
[15]   on the date of October 6th of 2012.                            | [15] there's nothing that actually says it's our park. I know he
[16]           MS. RAINEY: And that the individuals are seen
                                                                      | [16] pitched that game.
                                                                      | [17]
[17]   in this picture standing.                                                        MS. KOTCHIAN: Your Honor, there is a
                                                                      |
               MS. KOTCHIAN: During the last pitch of a no
[18]
                                                                      | [18] stipulation that that's Roy Holladay throwing a pitch
[19]   hitter, I agree that people are standing.                      | [19] and there's a caption that says Roy Holladay throws the
[20]           THE COURT: Have you ever been to Citizens              | [20] last strike of his no hitter in the playoffs on October
[21]   Bank Park?                                                     | [21] 6, 2010.
[22]           MS. RAINEY: Yes.                                       | [22]            THE COURT: I would take judicial notice that
[23]           THE COURT: Don't you know that there's                 | [23] that game occurred at Citizens Bank Park.
[24]   various times when fans stand and cheer and during the         | [24]            MS. RAINEY: All I wanted him to say is that
[25]   baseball game most of it is like watching paint dry and        | [25] people are standing in that picture.
____________________________________ || ____________________________________
                                                              Page 51 |                                                                 Page 52
 [1] BY MS. RAINEY:                                                   |  [1] BY   MS.  RAINEY:
 [2]  Q. Roy Holladay is on offense -- he's pitching?                 | [2] Q. When you first encountered Ms. Fonzone when you go
 [3]          THE COURT: Defense. If you use those terms              | [3] down to her section, you don't recall any specific bruises on
 [4]   in baseball --                                                 | [4] her face or her neck or anything, do you sir?
 [5]          MS. RAINEY: I was trying to correct myself,             | [5] A. No.
 [6]   Your Honor.                                                    | [6] Q. Do you recall what she was wearing?
 [7] BY MS. RAINEY:                                                   | [7] A. No, I couldn't even tell you that.
 [8]  Q. It's defense not offense, right?                             | [8] Q. She wasn't wearing a suit, right?
                                                                      | [9] A. Yes.
 [9]  A. Yes.
                                                                      |
       Q. And people are standing; you agree with that?
[10]
                                                                      | [10] Q. She was probably wearing red for Phillies; is that
[11]   A. Yes.                                                        | [11] fair? If you don't know, it's cool.
[12]          MS. RAINEY: If I could have this document               | [12] A. I can't remember.
[13]    marked as Defense Exhibit-3?                                  | [13] Q. And you already told us neither you nor anyone that
[14]          MS. KOTCHIAN: Objection. It's a Philadelphia            | [14] you saw struck her on her face in any way, right?
[15]    Police Department photo that this witness didn't take.        | [15] A. No.
[16]          THE COURT: That what?                                   | [16] Q. So there's no reason why she would have bruises on
[17]          MS. KOTCHIAN: It's a Philadelphia Police                | [17] her face, fair?
[18]    Department photo that looks like it was taken between         | [18] A. Fair.
[19]    3:46 a.m. and 4:14 a.m. on October 7th of 2010.               | [19]            MS. RAINEY: Your Honor, if I could have this
[20]          THE COURT: What is the time again?                      | [20] shown to the witness now for identification? It's D-3.
                                                                      | [21]
[21]          MS. KOTCHIAN: Between 3:46 a.m. and 4:14 a.m.                                    - - -
                                                                      |
[22]    on October 7, 2010 at the PDU at 750 Race Street.                           (Photograph Exhibit D-3 marked for identification.)
                                                                      | [22]
[23]          MS. RAINEY: I would lay a better foundation,            | [23]                   - -
[24]    Your Honor. She's right.                                      | [24]            MS.  KOTCHIAN     : Objection, Your Honor. There
[25]          THE COURT: Okay.                                        | [25]     is no bruises  on her face in the photograph. I don't
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                             13 (page 49 - 52)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 15 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                           Page 53    |                                                               Page 54
[1]   know what's the point of the photograph.                        | [1] and he said, "No." That's why I tried to do it this
 [2]          THE COURT: I guess it's in the nature of an             | [2] way, but thank you.
 [3]  offer of proof. What's the purpose of showing that              | [3] BY MS. RAINEY:
 [4]  photograph?                                                     | [4] Q. So listen, did you ever see any officers strike Ms.
                                                                      | [5] Fonzone with a stick or anything else?
 [5]          MS. RAINEY: If the Court would look at this
                                                                      |
 [6]  and the Commonwealth there is a bruise over her left eye        | [6] A. No.
 [7]  and there is bruises visible on her chest. I showed             | [7] Q. Did you strike her?
 [8]  that to counsel before we even proceeded to let her know        | [8] A. No.
 [9]  that that's what I was going to be doing with this.             | [9] Q. At no time during the convoy from the handicap area
[10]          THE COURT: So you want this witness to say              | [10] to the cell room were you joined by a crowd of fans following
[11]   that in this photograph that he does not know when it          | [11] you; is that fair?
[12]   was taken, it was not taken at Citizens Bank Park, that        | [12] A. Fair.
[13]   there's a picture of what appears to be the defendant          | [13] Q. You said something on direct that I want to make
[14]   with a bruise on her face?                                     | [14] sure I address. You said that Ms. Fonzone was acting the
[15]          MS. RAINEY: Yup.                                        | [15] same way that day as she did here in court today, right?
[16]          MS. KOTCHIAN: She can move that into evidence
                                                                      | [16] A. Yes.
                                                                      | [17] Q. You heard the frustration in her voice today, right?
[17]   and she can argue --
                                                                      |
[18]          MS. RAINEY: Fair enough. As the Court knows,
                                                                      | [18] A. Yes.
[19]   I asked him if anyone hit her and he said, "No."               | [19] Q. Against her counsel, right?
[20]          THE COURT: Exactly.                                     | [20] A. Yes.
[21]          Now, there's a way to get it through this               | [21] Q. So it was the frustration that you heard in her
[22]   witness if you want to say, Is this what she appeared to       | [22] voice back then; is that also fair?
[23]   look like when you first went down to confront her?            | [23] A. It was loud like that, but it was different.
[24]          MS. RAINEY: I asked him that. I asked him if            | [24] Q. You said the same as today, right?
[25]   she had any bruises on her when he went to confront her        | [25] A. Yes, the way she was acting.
____________________________________ || ____________________________________
                                                              Page 55 |                                                               Page 56
 [1]   Q. Frustrated?                                                 |  [1]   A.   Okay.   Yes.
 [2]           MS. KOTCHIAN: Objection as to the                      | [2] Q. You don't know if she was present to hear that? You
 [3]    characterization.                                             | [3] couldn't tell the Court she was present to hear that, can
 [4]           THE COURT: I mean, it's your                           | [4] you?
 [5]    characterization. He indicated she was acting the same        | [5] A. No.
 [6]    way. It's your characterization that she was                  | [6] Q. You don't know what time she arrived before this
 [7]    frustrated.                                                   | [7] game, can you?
 [8] BY MS. RAINEY:
                                                                      | [8] A. No.
                                                                      | [9] Q. This was a 4:00 o'clock game, fair?
 [9]   Q. The voice that she used was exactly the same as
                                                                      |
[10] today?
                                                                      | [10] A. Fair.
[11]    A. It was louder, softer. It was like mixed.                  | [11] Q. By the time that this happened it was between 5:30
[12]    Q. And you said that a voice or someone yells out the         | [12] and almost 6:00, fair?
[13] protocols for how fans are supposed to act in the ballpark,      | [13] A. Yes.
[14] right?                                                           | [14] Q. You don't know where she was before that, fair?
[15]    A. It's not a voice.                                          | [15] A. Fair.
[16]    Q. You said over the loud speakers. Did I mishear             | [16] Q. You don't know how many games prior to that game she
[17] you?                                                             | [17] had come to at that stadium, do you?
[18]    A. We have radios.                                            | [18] A. No.
[19]           THE COURT: That's not her question.                    | [19]           MS. RAINEY: Thank you. I have no further
[20] BY MS. RAINEY:
                                                                      | [20] questions.
                                                                      | [21]
[21]    Q. My question is, you said already that someone's                             THE COURT: Any redirect?
                                                                      |
[22] voice over the loud speaker announces how you're supposed to                      MS. KOTCHIAN: Yes.
                                                                      | [22]
[23] behave in the ballpark?                                            [23]
                                                                      |
[24]    A. Yes.                                                       | [24]
[25]    Q. That's all I'm asking.                                     | [25]
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                    Court Reporting System                                            14 (page 53 - 56)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 16 ofTrial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                             Page 57     |                                                                  Page 58
[1]                   - - -                                              | [1] was called in. I went in to confront her.
 [2]               REDIRECT EXAMINATION                                  | [2]             MS. RAINEY: Your Honor, I'm going to object
 [3]                  - - -                                              | [3] to everything he said before "I was called in" because
 [4] BY MS. KOTCHIAN:
                                                                         | [4] it's hearsay. Obviously, he wasn't there when it was
                                                                         | [5] said. He's telling us what someone else said.
 [5]   Q. When you say guest conduct, that's things like don't
                                                                         |
 [6] go out on the field, right?                                                           THE COURT: Wasn't there for what?
                                                                         | [6]
 [7]   A. Don't go on the field, stand up, as Ms. Fonzone was,           |  [7]            MS. RAINEY: He said just now before he said,
 [8] no swinging, smoking in your seats.                                 |  [8]     "I was  called in," she was told numerous times how to
 [9]            THE COURT: All those things that were                    |  [9]     conduct   herself. By whom? Who told him that? He
[10]     prohibited?                                                     | [10] doesn't know because his next statement was, "I was
[11]            THE WITNESS: Right. And it's on the website.             | [11] called in." I'm moving to strike that part.
[12]     If anyone goes on the website, it has conduct and what          | [12]            THE COURT: All right. The part about what
[13]     you can do or can't bring into the stadium, like                | [13] the announcements were, obviously that was in response
[14]     alcohol. At that time you weren't allowed to bring cans         | [14] to both of your questions, so that part you're not
[15]     into the stadium. If you were caught with a can, you            | [15] objecting to, right?
[16]     were ejected. If you brought glass in, you were                 | [16]            MS. RAINEY: No.
                                                                         | [17]
[17]     ejected.                                                                          THE COURT: The part when he said she was told
                                                                         |
                You're not allowed to smoke in the seating
[18]
                                                                         | [18] numerous times, I believe that's already been testified
[19]     area. You'll get a warning. Our conduct is that you             | [19] to.
[20]     get one warning. After that one warning, we have the            | [20]            MS. RAINEY: And I objected then and you
[21]     right to eject you out of the stadium.                          | [21]      sustained  it because he told us the hostess said someone
[22]            The security is like the law in the ballpark.            | [22] else said it. He can't kept saying it. You already
[23]     We determine if you stay or if you go. She was told             | [23] ruled on it. I'm asking that you make sure he knows
[24]     numerous times how to conduct herself in a mannerly way         | [24] that he can't keep bringing in stuff that's not -- I'm
[25]     if she wanted to stay in the ballpark. She refused. I           | [25] moving to strike that same thing.
____________________________________ || ____________________________________
                                                                 Page 59 |                                                                  Page 60
 [1]           MS. KOTCHIAN: It was objected to on direct                |  [1]    A.   No,  I don't.
 [2]    and it was elicited on cross and I certainly didn't              | [2] Q. You didn't see anyone hand her anything with a code
 [3]    object. It's a part of the record.                               | [3] of conduct, did you?
 [4]           THE COURT: I'm not going to strike it, but I              | [4] A. No.
 [5]    am going to sustain the objection.                               | [5]             MS. RAINEY: Thank you.
 [6]           THE WITNESS: I understand.                                |  [6] BY MS. KOTCHIAN:
 [7]           THE COURT: You can't tell us what other                   | [7] Q. Isn't that on the ticket?
 [8]    people said.                                                     | [8] A. Yes. It might be printed on the ticket, but there
                                                                         | [9] are conduct cards that we have and the hostess has and that
 [9]           THE WITNESS: I'm sorry.
                                                                         |
                THE COURT: I know. Don't worry about it.
[10]
                                                                         | [10] if there is a problem, they usually hand it to him. I don't
[11]            MS. KOTCHIAN: I don't have any other                     | [11] know if the hostess a that time handed her one or if she
[12]     questions for the witness, Your Honor.                          | [12] received one. I don't have it. I can't say because the
[13]            THE COURT: So we are now on recross?                     | [13] person is not here.
[14]            MS. RAINEY: Just based solely on what she                | [14]            THE COURT: Sir, you don't know if she got the
[15]     just said and that long visitation that he just stated.         | [15] code of conduct, right?
[16]            THE COURT: Okay.                                         | [16]            THE WITNESS: Yes.
[17] BY MS. RAINEY:                                                      | [17]            THE COURT: Does that obviate your objection?
[18]    Q. You don't know if she went to your website to look            | [18]            MS. RAINEY: Yeah, sort of.
[19] at your rules and conducts, do you?                                 | [19]            MS. KOTCHIAN: I don't have any further
[20]            MS. KOTCHIAN: Objection.                                 | [20] questions, Your Honor. I would move for admission of
                                                                         | [21] D-1 as a prior consistent statement.
[21]            MS. RAINEY: He just testified about --
                                                                         |
[22]            MS. KOTCHIAN: It's called speculation.                                     MS. RAINEY: Prior what?
                                                                         | [22]
[23]            THE COURT: Overruled.                                    | [23]            MS. KOTCHIAN: Consistent statement.
[24] BY MS. RAINEY:                                                      | [24]            MS. RAINEY: Okay.
[25]    Q. You don't know that, do you?                                  | [25]            MS. KOTCHIAN: The Commonwealth rest.
                                                                         |
_________________________________________________________________________
Monica Vazquez, O.C.R                                       Court Reporting System                                              15 (page 57 - 60)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 17 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                           Page 61  |                                                                  Page 62
[1]           THE COURT: D-one?                                     | [1]             MS. KOTCHIAN: Your Honor, I am scheduled to
 [2]          MS. KOTCHIAN: Yes, Your Honor. It's the               | [2] teach a training course at my office at 3:30.
 [3]  statement from October 6th.                                   | [3]             MS. RAINEY: I won't be long. I promise.
 [4]          THE COURT: Any objection with D-1 being               | [4]             THE COURT: You want to bifurcate this matter?
                                                                    | [5]
 [5]  admitted?                                                                       THE DEFENDANT: No. Lord no.
                                                                    |
 [6]          MS. RAINEY: No.                                                         MS. KOTCHIAN: If there is additional
                                                                    | [6]
 [7]          THE COURT: D-1 being admitted without                 |  [7]    witnesses   being called, then yes.
 [8]  objection.                                                    |  [8]            MS.  RAINEY: We can work this out through a
 [9]          MS. RAINEY: D-1 or C-1?                               |  [9]    stip.
[10]           THE COURT: She said D-1.                             | [10]             MS. KOTCHIAN: I doubt there can been a
[11]           MS. KOTCHIAN: D-1.                                   | [11] stipulation.
[12]           MS. RAINEY: That was mine.                           | [12]             MS. RAINEY: Then, Your Honor, I'll call
[13]           MS. KOTCHIAN: Yes.                                   | [13] Detective Landis.
[14]           MS. RAINEY: Thank you.                               | [14]             MS. KOTCHIAN: Your Honor, I do need to leave
[15]           No further questions for Mr. Oteri.                  | [15] her in ten minutes.
[16]           THE COURT: Step down, sir.                           | [16]             MS. RAINEY: That's no problem. I just have
                                                                    | [17] one question for him.
[17]                  - - -
                                                                    |
[18]               (Witness excused.)                                                  THE CRIER: Please state your first and last
                                                                    | [18]
[19]                  - - -                                         | [19]     name   for the record.
[20]           MS. RAINEY: Can I have a minute, Judge? I'm          | [20]             THE  WITNESS: Detective John Landis, Badge
[21]   a little bit confused.                                       | [21]     Number    8115,  currently assigned to South Detectives.
[22]           THE COURT: Yes.                                      | [22]                   - - -
[23]                  - - -                                         | [23]           DETECTIVE JOHN LANDIS, having been duly sworn,
[24]                  (Pause.)                                      | [24] was examined and testified as follows:
[25]                  - - -                                         | [25]                   - - -
                                                                    |
____________________________________ | ____________________________________
                                                            Page 63 |                                                                  Page 64
 [1]              DEFENDANT'S EVIDENCE                              |  [1]   A.   It's not marked,  but it appears to be a copy of the
 [2]                 - - -                                          | [2] statement.
 [3]              DIRECT EXAMINATION                                | [3] Q. Does that look to be a true and accurate copy of the
 [4]                 - - -                                          | [4] statement?
 [5] BY MS. RAINEY:                                                 | [5] A. Yes.
 [6]    Q. Really quickly, Detective, do you remember a job         | [6] Q. Were you told by Mr. Oteri that he did an
 [7] that you were assigned on from October 2010 at the Phillies    | [7] independent Citizens Bank security report?
 [8] game?
                                                                    | [8] A. I do recall. I do know that they do their own
                                                                    | [9] reports.
 [9]    A. Yes, I do recall that incident.
                                                                    |
        Q. Do you remember writing statements or anything?
[10]
                                                                    | [10] Q. Did you seek that report out in any way?
[11]    A. I did type statements.                                   | [11] A. No, I did not.
[12]    Q. And did you type statements from any particular          | [12] Q. Did you seek out videos of the incident in any
[13] security officer at Citizens Bank Park?                        | [13] way?
[14]    A. Mr. Oteri.                                               | [14] A. From what I understand, there wasn't any video
[15]    Q. And was that a face-to-face interview you conducted      | [15] available.
[16] with him?                                                      | [16] Q. What do you mean?
[17]    A. Face-to-face.                                            | [17] A. At that section there wasn't any video available.
[18]    Q. Did you use your computer in any way to type word        | [18] Q. And you don't know who told you that?
[19] for word what he was saying?                                   | [19] A. That's based on my knowledge of the stadium.
[20]    A. Yes.                                                     | [20] Q. You didn't ask anybody? Were you present at the
                                                                    | [21] roundhouse when my client was arrested and photographed?
[21]    Q. Did you ask questions and he gives answers, or did
                                                                    |
[22] you do a narrative of what happened?                                              MS. KOTCHIAN: I'm going to object to the term
                                                                    | [22]
[23]    A. A narrative.                                             | [23]     "arrested."  I think she was arrested at Citizens Bank
[24]    Q. If you can look at what's been marked as Defendant       | [24]     Park.
[25] Exhibit-1. It's a narrative of some sort.                      | [25]             THE COURT: Okay.
                                                                    |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                            16 (page 61 - 64)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 18 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 65   |                                                                  Page 66
[1]   BY MS. RAINEY:                                                  | [1] A. A lot of cases, but this case rings out in my mind.
 [2]    Q. Were you around when she was photographed and booked       | [2] Q. Who or what did you consult in prior to coming to
 [3] at the roundhouse?                                               | [3] court to testify today?
 [4]    A. I was not.                                                 | [4] A. Other than the ADA, no one.
                                                                      | [5] Q. Where did you -- do you recall anyplace where it was
 [5]    Q. Did you see Ms. Fonzone on that date at the Citizens
                                                                      |
 [6] Bank Park?
                                                                      | [6] written that she was snotting and all of that stuff? Where
 [7]    A. I did.                                                     | [7] was that written at?
 [8]    Q. Were you aware that she called the police and made a       | [8] A. It's based on my recollection.
 [9] call for help?                                                   | [9] Q. Your recollection from back then?
[10]     A. I was.                                                    | [10] A. Yes.
[11]     Q. What did you do when you found that information out,      | [11] Q. Don't you think that being the assigned, it would
[12] if anything?                                                     | [12] have been important to write in your report that she was
[13]     A. Ms. Fonzone was brought down to the police room           | [13] irate and doing all the things you just calmed she was
[14] inside Citizens Bank Park. She was irate. She was flailing       | [14] doing?
[15] her arms, kicking. She was asked to sit down numerous times      | [15] A. I don't have to review my arrest report based on
[16] inside the police room. She refused. She had snot coming
                                                                      | [16] what I said. I believe I wrote in there that she was irate.
                                                                      | [17] Q. Did you interview Officer Ortiz?
[17] down from her nose, which one of the sergeants wiped off her
                                                                      |
[18] face. Again she was asked to calm down. She continued to
                                                                      | [18] A. I did.
[19] act in an irate state and she was placed into one of the         | [19] Q. Any other Officers involved as far as you know?
[20] holding cells inside the police room.                            | [20] A. Sergeant B was on the case and there was other
[21]     Q. And you saw all this, didn't you?                         | [21] officers inside the police room.
[22]     A. Yes.                                                      | [22] Q. What about other security guards from Citizens Bank
[23]     Q. Where did you mark that down at?                          | [23] Park for the Phillies?
[24]     A. I didn't mark that down anywhere.                         | [24] A. Other than Mr. Oteri, who was a direct witness --
[25]     Q. You've done how many cases since this date?               | [25] based on what had happened from what I was told, other
____________________________________ || ____________________________________
                                                              Page 67 |                                                                  Page 68
 [1] security officers came down along with Mr. Oteri.                |  [1]   A.   No.
 [2]    Q. And you saw the convey from the stadium actually           | [2] Q. No police memos or nothing?
 [3] into the cell room where you saw Ms. Fonzone?                    | [3] A. No.
 [4]    A. When she was brought in.                                   | [4] Q. Detective, thank you so much.
 [5]    Q. So you didn't see her during that --                       | [5]            MS. RAINEY: No further questions.
 [6]    A. No.                                                        |  [6]           THE COURT: Cross-examine?
 [7]    Q. So anything that's related to that on your police          | [7]                   - - -
 [8] report, some other officer told you that, fair enough?
                                                                      | [8]               CROSS-EXAMINATION
                                                                      | [9]
 [9]    A. Say that again.                                                                    - - -
                                                                      |
         Q. Let me just stop playing.
[10]
                                                                      | [10] BY MS. KOTCHIAN:
[11]            MS. RAINEY: Let me mark the PARS as D-4. May          | [11] Q. Detective, you gave a statement to Sergeant John
[12]     I approach?                                                  | [12] Evans on January 19th of 2011 about this case, right?
[13]            THE COURT: Yes.                                       | [13] A. I did.
[14]                   - - -                                          | [14]            MS. RAINEY: I'm sorry. Who?
[15]        (PARS report Exhibit D-4 marked for identification)       | [15]            MS. KOTCHIAN: It was passed directly to your
[16]                   - - -                                          | [16] client on December 28th of 2012.
[17] BY MS. RAINEY:                                                   | [17]            MS. RAINEY: I'm going to object to the use of
[18]     Q. Did you do a 49 in this case?                             | [18]     that. Presumably counsel provided everything in his
[19]     A. I might have.                                             | [19] file that he had. I don't have that. I don't know if
[20]     Q. Do you recognize that?                                    | [20] it was passed or not. The day of court three years
                                                                      | [21] later -- I'm objecting.
[21]     A. Yeah, this is basically our police arrest report.
                                                                      |
[22] This is word for word the statements that were taken from                          MS. KOTCHIAN: Your Honor, it was passed by me
                                                                      | [22]
[23] Mr. Oteri and Officer Ortiz.                                       [23]     and  by certified mail on December 21st of 2012 to
                                                                      |
[24]     Q. Fair enough. There wouldn't be any separate 483s or       | [24]     Ms.  Fonzone   at her address of record. At that time she
[25] anything like that?                                              | [25]     was  unrepresented.
                                                                      |
_________________________________________________________________________
Monica Vazquez, O.C.R                                     Court Reporting System                                              17 (page 65 - 68)
51CR00081562012        Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 19 ofTrial
                                                                                      22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                            Page 69    |                                                                  Page 70
[1]           THE COURT: Do you have the letter?                       | [1] not addressing that right now.
 [2]          MS. KOTCHIAN: Yes.                                       | [2]          MS. RAINEY: That's all I'm arguing.
 [3]          THE COURT: Can I see the letter?                         | [3]          THE COURT: You asked why it was sent to her
 [4]          MS. KOTCHIAN: Yes.                                       | [4] and why it wasn't an attorney. I believe you are the
                                                                       | [5] forth attorney that's been appointed in this case.
 [5]          MS. RAINEY: Judge, I would ask for a proof of
                                                                       |
 [6]  return receipt or some certified mail receipt. A letter                         THE DEFENDANT: Sixth.
                                                                       | [6]
 [7]  doesn't signify it. Where is the receipt? Aside from             |  [7]         MS. RAINEY: Please be quiet.
 [8]  that, counsel has been on this case for how long? Why            |  [8]         THE COURT: I stand corrected. You're the
 [9]  would you not send that or give the discovery to                 |  [9] sixth attorney.
[10]   counsel?                                                        | [10]         MS. RAINEY: And I hear you. I agree with
[11]          THE COURT: I'll tell you why. At various                 | [11] you. I saw what she did. None of that is relevant as
[12]   times during this case during the number of times it            | [12] to whether or not she can demonstrate with a certified
[13]   went before me, the defendant had indicated that she was        | [13] receipt. If she can't, I'm asking that it not be
[14]   an attorney admitted to practice first in Pennsylvania,         | [14] allowed in.
[15]   then she said she wasn't. Then in California, then we           | [15]         THE COURT: That's another issue.
[16]   found out that she wasn't. She wanted to go pro say.            | [16]         MS. RAINEY: Yes, sir.
                                                                       | [17]
[17]          It may have been one of the times when the                              THE COURT: You asked why it was sent to the
                                                                       |
       defendant indicated that she was going pro se. So it
[18]
                                                                       | [18] defendant and not to her attorney.
[19]   was passed to her I would assume because of that; is            | [19]         MS. RAINEY: Yes, sir. I got you.
[20]   that correct?                                                   | [20]         MS. KOTCHIAN: Your Honor, I don't think I
[21]          MS. KOTCHIAN: Yes, Your Honor.                           | [21]  have  the   certified receipt. It was sent via first class
[22]          MS. RAINEY: I have mad respect for the                   | [22] mail to the address we have for the defendant. I
[23]   Court, but it's not fair to assume. Where's the                 | [23] obtained the documents from Sergeant John Evans, who
[24]   certified receipt that you get back?                            | [24] verbally told me he also sent a copy directly to the
[25]          THE COURT: That's a whole other issue. I'm               | [25] defendant at her request.
____________________________________ || ____________________________________
                                                               Page 71 |                                                                  Page 72
 [1]         THE COURT: The letter that you have in front              |  [1] Honor.     I don't  remember   looking for that.
 [2] of you, was that sent both certified mail and regular             | [2]          THE COURT: So it's the defense's position
 [3] first class mail?                                                 | [3] that the defendant never received that letter?
 [4]         MS. KOTCHIAN: I mean, it's just a regular                 | [4]          MS. RAINEY: Yes, Your Honor.
 [5] envelope.                                                         | [5]          MS. KOTCHIAN: Oh, I did speak to prior
 [6]         THE COURT: Was it either certified or just                |  [6] counsel and she did have all those documents. I know
 [7] first class mail?                                                 | [7] that she did. So I don't know what the mix up is, but
 [8]         MS. KOTCHIAN: With one of the cards on it.                | [8] they -- I know she had all those documents. We
                                                                       | [9] discussed them.
 [9]         THE COURT: So it was sent just simply
                                                                       |
[10]  certified mail and return receipt requested, correct?                           THE DEFENDANT: Can I say something?
                                                                       | [10]
[11]          MS. KOTCHIAN: I don't know if I requested a              | [11]         MS. RAINEY: No.
[12]  return receipt. It's just the sticker that you pull              | [12]         THE COURT: You have a lawyer. Talk to your
[13]  over so you can track it.                                        | [13]     lawyer.
[14]          THE COURT: Did you receive anything back from            | [14]         THE DEFENDANT: I was cocounsel with --
[15]  the post office indicating that it was -- if something           | [15]         THE COURT: Stop. Talk to your lawyer.
[16]  is sent certified, it's sent certified for a reason,             | [16]         MS. RAINEY: Your Honor, there's no proof that
[17]  which is to indicate that the recipient received what            | [17] she can offer that my client was served. For that
[18]  was sent.                                                        | [18] reason alone, I'm asking the Court to prohibit and
[19]          MS. KOTCHIAN: It's for -- you can go online              | [19] preclude that document. It's fundamental fairness.
[20]  to usps.com and track it.                                        | [20] It's fair.
                                                                       | [21]
[21]          THE COURT: Okay. So did you get a report                                MS. KOTCHIAN: Your Honor, his credibility is
                                                                       |
      from the United States Postal Service website indicating
[22]
                                                                       | [22] being impeached. I'm trying to show him the prior
[23]  that it was, in fact, delivered to the address listed on         | [23] consistent statement, which the Commonwealth is
[24]  the letter?                                                      | [24] permitted to do. I can give counsel an opportunity to
[25]          MS. KOTCHIAN: I'm going to say no, Your                  | [25] review it, but there is -- I mean, precluding it is not
                                                                       |
_________________________________________________________________________
Monica Vazquez, O.C.R                                      Court Reporting System                                              18 (page 69 - 72)
51CR00081562012       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 20 ofTrial
                                                                                     22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                                          Page 73    |                               Page 74
[1]    fair to the Commonwealth.                                     | [1]  (Proceedings concluded.)
 [2]           THE COURT: Come to sidebar both of you.               | [2]       - - -
 [3]                 - - -                                           | [3]
 [4]  (Whereupon, sidebar discussion was held off the record.)       | [4]
                                                                     | [5]
 [5]                 - - -
                                                                     |
 [6]           THE DEFENDANT: This is so ridiculous.                 | [6]
 [7]           THE COURT: Just stop. I told you before               | [7]
 [8]   that --                                                       | [8]
 [9]           THE DEFENDANT: I'm talking to my counsel.             | [9]
[10]           THE COURT: Well, you do it in a whispered             | [10]
[11]    tone. You don't interrupt the Court. I told you before       | [11]
[12]    that you're very close to being held in contempt. So         | [12]
[13]    please -- a word to the wise should be sufficient.           | [13]
[14]           I'm going to overrule the objection and give          | [14]
[15]    counsel a chance to review the document.                     | [15]
[16]           MS. RAINEY: Yes, sir.                                 | [16]
                                                                     | [17]
[17]           MS. KOTCHIAN: Your Honor, I'm asking to
                                                                     |
[18]    bifurcate this matter due to another commitment that I       | [18]
[19]    have.                                                        | [19]
[20]           THE COURT: How much more do we have in this           | [20]
[21]    case?                                                        | [21]
[22]           MS. RAINEY: After him, her, and that's it.            | [22]
[23]           THE COURT: We're going to roll this until             | [23]
[24]    tomorrow.                                                    | [24]
[25]                     - - -                                       | [25]
____________________________________ || ____________________________________
                                                             Page 75 |                               Page 76
 [1]                                                                 |  [1]
 [2]                 CERTIFICATION                                   | [2]
 [3]                                                                 | [3]
 [4]      I HEREBY CERTIFY THAT THE PROCEEDINGS AND EVIDENCE         | [4]
 [5]      ARE CONTAINED FULLY AND ACCURATELY IN THE NOTES            | [5]
 [6]      TAKEN BY ME ON THE TRIAL OF THE ABOVE CAUSE, AND           | [6]
 [7]       THIS COPY IS A CORRECT TRANSCRIPT OF THE SAME.            | [7]
 [8]
                                                                     | [8]
                                                                     | [9]
 [9]
                                                                     |
[10]
                                                                     | [10]
[11]                                                                 | [11]
[12]                  MONICA M. VAZQUEZ                              | [12]
[13]                  OFFICIAL COURT REPORTER                        | [13]
[14]                                                                 | [14]
[15]                                                                 | [15]
[16]                                                                 | [16]
[17]                                                                 | [17]
[18]                  (The foregoing certification of this           | [18]
[19] transcript does not apply to any reproduction of the same by    | [19]
[20] any means unless under the direct control and/or supervision
                                                                     | [20]
                                                                     | [21]
[21] of the certifying reporter.)
                                                                     |
[22]
                                                                     | [22]
[23]                                                                 | [23]
[24]                                                                 | [24]
[25]                                                                 | [25]
                                                                     |
_________________________________________________________________________
Monica Vazquez, O.C.R                                    Court Reporting System               19 (page 73 - 76)
51CR00081562012   Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 21 ofTrial
                                                                                 22 (Waiver) Volume 1
_________________________________________________________________________
Jo Ann Fonzone                                                 October 02, 2013
                                           Page 77       |
[1]                                                      |
 [2]                                                     |
 [3]                                                     |
 [4]
                                                         |
                                                         |
 [5]
                                                         |
 [6]
                                                         |
 [7]                                                     |
 [8]                                                     |
 [9]                                                     |
[10]                                                     |
[11]                                                     |
[12]                                                     |
[13]                                                     |
[14]                                                     |
[15]                                                     |
[16]
                                                         |
                                                         |
[17]
                                                         |
[18]
                                                         |
[19]                                                     |
[20]                                                     |
[21]                                                     |
[22]                                                     |
[23]                                                     |
[24]                                                     |
[25]                                                     |
                                                         |
____________________________________
  Court Reporting System (Generated 2014/03/16 05:23:55)
                                                         | ____________________________________
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
                                                         |
_________________________________________________________________________
Monica Vazquez, O.C.R                     Court Reporting System                        20 (page 77 - 77)
       Case 5:12-cv-05726-MH Document 168-3 Filed 11/05/20 Page 22 of 22
                          Lawyer's Notes
___________________________________________________________________
